DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
02.	Claims 1 – 20 have been considered and deemed allowable.  The following is an examiner’s statement of reasons for allowance:
	It is the examiner’s opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor rendered obvious the specific automated materialized view table generation taught by the Applicant.  The Examiner finds no single prior art reference teaching of executing a parser script to evaluate a log of queries and latencies to identify a list of combinations of fields that occur at higher than a threshold frequency, generating a materialized view generation script for generating a materialized view table, and periodically evaluating a log to identify combinations of fields for creating the new materialized view tables, as recited in independent claims 1, 13, and 17.  A thorough search of the prior art reveals the primary references Busch (US PGPub 2015/0227624) and Subramanian (US PGPub 2003/0046292), which were previously used to reject the claims.  Busch discloses a similar method in that queries are analyzed to determine latencies based on frequency of search terms in the queries, including using a cache to store the query and latency information and process the queries.  However, Busch does not disclose using and creating new materialized views based on log data.  Subramanian discloses a similar method in that materialized views are used for improving query processing performance.  However, Subramanian does not disclose periodically evaluating a log to identify combinations of fields used for creating new materialized view tables.  Therefore the Examiner believes that the independent claims, as amended, stand in condition for allowance over the cited prior art.  Dependent claims 2 – 12, 14 – 16, and 18 – 20 are also believed to be in condition for allowance over the cited prior art for at least the reason listed above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
03.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

July 11, 2022